DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s): upper and lower portions of the radiator having different thicknesses as recited in claims 2 and 3; a traveling direction of the vehicle as recited in claim 3; and, a vehicle traveling direction as recited in claim 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains at least one grammatical/idiomatic informality (i.e., “are extended between” should be replaced with “extend between”) and because it is unclear as written (i.e., with regard to “in which a recess is provided at least on a back surface which is provided to the core and where air flows”, it is not clear to which previously recited element or elements either “which” is intended to refer and also it is not clear whether “provided to the core” is intended to mean “provided on the core” or “provided in the core” or something else).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1 through 7 are objected to because of the following informalities:  the limitation “configured to be extended” [claim 1, lines 6-7] includes a grammatical/idiomatic informality and should be replaced with “configured to extend” or similar; the limitation “and connected” [claim 5, line 2] should be replaced with “and are connected” for improved readability; 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and contain at least some grammatical and idiomatic errors/informalities.
For example, the limitations “wherein a recess is provided at least on a flow surface which is provided to the core and where air flows” in lines 9 and 10 of base claim 1 are not clear as written, thus rendering indefinite the metes and bounds of protection sought by the claim and by all claims depending therefrom. In particular with regard to the aforementioned limitations, it is not clear whether the idiomatically/grammatically informal phrase “is provided to the core” is intended to mean “is provided on (a surface of) the core” or to mean “is provided in the core”, and it is also not clear to which previously recited element(s) the phrase “where air flows” is intended to refer. 
Also, for example, base the preambles of all of the claims, including the preamble of base claim 1, recite “a radiator” as encompassing the claimed invention. However, for example, dependent claim 2 (and claim 3 depending from dependent claim 3) recites “wherein the radiator is disposed behind a front wheel of a vehicle” which seems to imply but not clearly set forth that the front wheel of the vehicle and the vehicle are also being positively recited by the claim(s). Because it is not clear whether claims 2 and 3 merely recite a possible or desired location for the radiator without intending to positively recite either a front wheel of a vehicle or a vehicle or whether claims 2 and 3 intend to positively recite at least a front wheel of a vehicle if not the entire vehicle including a front wheel, the metes and bounds of protection sought by the claims are unclear and the claims are rendered indefinite thereby. 
With regard to claim 3 as written, it is not clear how and whether “a traveling direction of the vehicle” is different from “a front-rear direction of the vehicle” as recited in claim 2 from which claim 3 depends, thus further rendering indefinite the metes and bounds of protection sought by the claims. 
Also, with regard to the aforementioned limitations “a traveling direction of the vehicle” in claim 3 as written, the traveling direction of any vehicle can be any one of a number of directions, based on how the vehicle’s wheels are positioned and turned and also based on whether the vehicle is going forward or in reverse and whether it is traveling in a straight line or along a circular path. Thus, the traveling direction of any vehicle is an undefined and variable direction, as is any direction perpendicular to the same. Attempting to qualify the location of a structural element such as the extension of the core to a variable orientation (i.e., to “in a direction perpendicular to a traveling direction of the vehicle”) renders the location of the structural element indeterminate and the corresponding claims indefinite with regard to the scope of protection sought. The limitations “provided horizontally along a vehicle traveling direction” in line 2 of claim 6 are similarly indeterminate and indefinite.
Also with regard to claim 6 as written, it is not clear whether the limitations “the fins” in line 1 of the claim are intended to refer to all of the plurality of fins as recited in base claim 1 from which claim 6 depends (in which case “the fins” in line 1 of claim 6 should be replaced with “the plurality of fins” for improved clarity) or whether the aforementioned limitations are intended to refer to a particular subset of “the plurality of fins” as recited in base claim 1 or to another set of fins entirely, thus further rendering indefinite the metes and bounds of protections sought by the claims.
	Any claim not specifically mentioned is at least rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best can be understood in view of the indefiniteness of the claims, claims 1 and 4 through 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calsonic Kansei Corp. (JP 2001355975 A; made of record via IDS).
With regard to claim 1 of the instant application, Calsonic Kansei Corp (especially Figures 1 and 2) discloses a circular heat exchanger (including fan-shaped halves) or a radiator essentially as claimed, including, for example: a first tank 17 and a second tank 19 configured to store cooling water; and a core 13 (as shown in Figure 2) configured to connect the first tank 17 and the second tank 19 to each other, the core 13 including a plurality of cooling water pipes or tubes 11 configured to flow the cooling water between the first tank 17 and the second tank 19, and a plurality of fins 15 configured to be extended between the plurality of cooling water pipes or tubes 11 and promote heat dissipation from the cooling water pipes or tubes 11, wherein a recess (i.e., see Figure 1, any one of the indentations/steps at 111 through 11n) is provided at least on a flow surface which is provided to the core 13 and where air flows.  
With regard to claim 4 of the instant application, Calsonic Kansei Corp further discloses the radiator according to claim 1, wherein the first tank 17 and the second tank 19 include protrusions extending toward a space between the first tank and the second tank (i.e., as shown in the center of Figure 2).  
With regard to claim 5 of the instant application, Calsonic Kansei Corp further discloses the radiator according to claim 1, wherein the cooling water pipes 11 are formed in an arc shape and connected to the first tank 17 and the second tank 19 (i.e., as shown in Figure 2).  
With regard to claim 6 of the instant application, Calsonic Kansei Corp further discloses the radiator according to claim 1, wherein the fins 15 (or at least portions thereof) are provided horizontally along a vehicle traveling direction (i.e., as shown in Figures 1 and 2).  
With regard to claim 7 of the instant application, Calsonic Kansei Corp further discloses the radiator according to claim 1, wherein at least a part of the first tank 17 and the second tank 19 is formed in a fan shape (i.e., as shown in Figure 2).  
	The reference thus reads on the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As best can be understood in view of the indefiniteness of the claims, claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Calsonic Kansei Corp. (JP 2001355975 A; made of record via IDS) in view of Yamaha Motor Co. Ltd. (JP 62-178481; made of record via IDS).
Calsonic Kansei Corp. discloses a radiator or circular heat exchanger essentially as claimed, as noted in greater detail above, including the radiator or circular heat exchanger being installed in a motorcycle (i.e., see paragraph [0002]), and upper and lower portions of the radiator having different thicknesses in a front-rear direction of the vehicle/motorcycle (i.e., as shown in Figure 1 of Calsonic Kansei Corp.) as recited in claim 2 and including the core 13 being disposed to extend to outside of the first tank 17 and the second tank 19 in a direction perpendicular to a traveling direction of the vehicle (i.e., as shown in Figure 2) as recited in claim 3 of the instant application.  
While Calsonic Kansei Corp does not disclose that the radiator is specifically disposed behind a wheel of a motorcycle as recited by claim 2 of the instant application, it is extremely well-known in the art and also disclosed by at least Yamaha Motor Co. Ltd. to have a radiator (i.e., radiator 16 in the latter reference) disposed behind the front wheel 3 or 4 of a motorcycle (i.e., as shown in Figure 1 of the latter reference). 
Therefore, it would have been obvious to one skilled in the art at the time of filing of the instant application to modify the radiator of Calsonic Kansei Corp. and its specific location on a vehicle as taught by Yamaha Motor Co. Ltd. in order to optimize air cooling thereof due to the motion of the motorcycle, for example.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763